DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawing submitted on 10/20/2022.
Allowable Subject Matter
Claims 21-23, 28 and 29 allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20, 24-27 and 30-32 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr [US Pub# 2008/0271554].

Regarding claim 16: Mohr discloses an actuating unit for actuating shift elements of a transmission, comprising:
a shaft (2) at least partially configured as a hollow shaft;
at least three shift elements (6_2, 15,16, see fig 10) associated with the shaft (2), wherein two or more of the at least three shift elements are spatially separated from each other by one or more of the three shift elements; and a first actuating element (9_1B) and a second actuating element (9_2B) disposed within the shaft (2) for actuating the at least three shift elements,
wherein the first actuating element (9_1B) is configured as a hollow shaft, and the second actuating element (9_2B) is disposed within the first actuating element,
wherein the first and second actuating elements (9_2B, 9_1B) are mechanically coupled with the at least three shift elements (6’,15,16) through a plurality of recesses (11, 12, 13, 14) in the shaft (1) and through at least one recess (see fig 8) in the first actuating element (9_1B) such that the two or more of the at least three shift elements spatially separated from each other are actuatable by precisely one of the first and second actuating elements (9_2B).

Regarding claim 17: Mohr discloses wherein the shaft (2) defines at least three recesses (see fig 8), the first actuating element (9_1B) defines at least one recess, and the at least one recess of the first actuating element (9_1B) corresponds with at least one of the at least three of the shaft (2, see fig 10).

Regarding claim 18: Mohr discloses wherein: the one or more of the three shift elements comprises a first shift element (15), and the two or more of the at least three shift elements comprises a second shift element (6’) and a third shift element (16);
the first actuating element (9_1B) is mechanically coupled with the first shift element through a second recess  of the shaft (2); and the second actuating element (9_1B) is mechanically coupled with the second shift element (6’) through a first recess (11) of the shaft (1); and the second actuating element (9_1B) is mechanically coupled with the third shift element (16) through a third recess  of the shaft (2) and through a recess  of the first actuating element.

Regarding claim 19: Mohr discloses wherein: the one or more of the three shift elements comprises a first shift element (15,), and the two or more of the at least three shift elements comprises a second shift element (6’) and a third shift element (16);
the second actuating element (9_1B) is mechanically coupled with the first shift element (15) through a second recess of the shaft (2) and through a recess of the first actuating element:
the first actuating element  is mechanically coupled with the second shift element through a first recess of the shaft (2); and the first actuating element (15) is mechanically coupled with the third shift element (6’) through a third recess of the shaft (2).

Regarding claim 20: Mohr discloses wherein: the at least three shift elements comprises a first shift element (15), a second shift element (16), a third shift element (6_1), and a fourth shift element (6_2);
the third shift element (6_1) and the fourth shift element (6_2) are configured as a double shift element; and
the double shift element is disposed between the first shift element and the second shift element (see fig 9).

Regarding claim 24: Mohr discloses wherein each of the at least three shift elements (6’, 15,16) is a constant-mesh shift element.

Regarding claim 25: Mohr discloses wherein the second actuating element (9_2B) is configured as a hollow shaft.

Regarding claim 26: Mohr discloses wherein each of the plurality of recesses in the shaft (2) and the at least one recess in the first actuating element (9_1B) is an oblong hole.

Regarding claim 27: Mohr discloses wherein the plurality of recesses in the shaft (2) and the at least one recess in the first actuating element (9_1B) are arranged at a circumference of the shaft (2) and are offset with respect to one another by an angle.

Regarding claim 30: Mohr discloses A transmission (G) for a motor vehicle comprising the actuating unit of claim 16.
Regarding claim 31: Mohr discloses wherein the first and second
actuating elements (9_1B, 9_2B) are separately actuatable for the at least three shift
elements (6_2, 15,16).

Regarding claim 32: Mohr discloses wherein the other one of the first and
second actuating elements (9_1B, 9_2B) is associated with the one or more of the three shift
elements that spatially separates the two or more of the at least three shift elements (6_2, 15,16).
Response to Arguments
Applicant's arguments filed on10/20/2022 have been fully considered but they are not persuasive. 

In response to applicant argument that Mohr fails to disclose “a first actuating element  and a second actuating element disposed within the shaft  for actuating the at least three shift elements and that the first actuating element is configured as a hollow shaft, and the second actuating element  is disposed within the first actuating element and the first and second actuating elements  are mechanically coupled with the at least three shift elements through a plurality of recesses  in the shaft  and through at least one recess  in the first actuating element (S1)…” 

The detailed Figure 10 below clearly show the shaft 9, shaft 9 made of two parts 9_1B and 9_2B as seen in figure 10, the first part is  a first actuating element (9_1B) and  the second part is second actuating element (9_2B), the shaft 9 is disposed within the shaft  (2) for actuating the at least three shift elements… the first actuating element (9_1B) is hollow, the second actuating element (9_2B) is disposed in the first part (9_1B),  both part are mechanically coupled to the shift elements (see fig10).



    PNG
    media_image1.png
    741
    684
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658